ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 11/3/20201, in pages 13-14, with respect to Claims 1, 8 and 18 have been fully considered and are persuasive.  
Amendment to Claims 1-18 overcomes 101 rejection.
Cancellation of claims 4 and 9 has been acknowledged.
Addition of new claims 21-22 has been acknowledged.
Amendment to claims 1, 5, 8 and 18-20 has been acknowledged.
Amendment to claims 1, 8 and 18 overcomes 103 rejections.
Allowable Subject Matter
Claims 1-3, 5-8 and 10-22 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “receiving, via an Application Programming Interface (API), aan API call from an application, the API call comprising a high-level request to configure the radar-based detection component, the high-level request not setting specific parameters of a digital signal processing stage of the radar-based detection 10component, a machine-learning stage of the radar-based detection component, or a radar field produced by the radar-based detection component; determining, based on the API call, configuration parameters for at least one of the digital signal processing stage of the radar-based detection component, the machine- learning stage of the radar-based detection component, or the radar field produced by 15the radar-based detection component”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-3, 5-7 and 21 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-3, 5-7 and 21  is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 8, none of the prior art of record either taken alone or in combination discloses the claimed “receive API calls from the applications, the API calls comprising high- level requests to configure the radar-based detection component, the high-level requests not setting specific parameters of the digital signal processing stage, the machine-learning stage, or the radar field; 20determine, based on the API calls, configuration parameters for at least one of the digital signal processing stage, the machine-learning stage, or the radar field; configure, using the respective configuration parameters, at least one of the digital signal processing stage, the 25machine-learning stage, or the radar field; and Page 4 of 15Application No.: 16/875,427Docket No. 2472211USCON01 pass information about the objects to the applications”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .

As for independent claim 18, none of the prior art of record either taken alone or in combination discloses the claimed “receive API calls from the applications, the API calls comprising high- level requests to configure the radar-based detection component, the high-level requests not setting specific parameters of a digital signal processing stage of the radar-based detection component, a machine- learning stage of the radar-based detection component, or a radar field of the 15radar-based detection component; determine, based on the API calls, configuration parameters for at least one of the digital signal processing stage, the machine-learning stage, or the radar field”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
The closest prior art is found to be:
Scholten et al. (US 9,746,551 B2) describes that radar transceiver, a multi-application-transceiver device includes at least one signal transceiver configured to receive a reflected signal in response to an original signal sent by the at least one signal transceiver (column 2 lines 31-67); the multi-application-transceiver device can further be communicatively coupled with one or more clients providing a graphical user interface to a user of the multi-application-sensor device (column 6 lines 20-37); the multi-application-transceiver device can further be communicatively coupled with one or more clients providing a graphical user interface to a user of the multi-application-sensor device…any appropriate communication standard may be used for coupling the multi-application transceiver with the client… the multi-application-transceiver device 
 gesture enabled application (para 20); radar processor 68 uses a configurable sensitivity input 70 to generate the radar measurements that enable detection and recognition of the gestures, the radar measurements are provided to another logic architecture (e.g., host processor) for gesture detection and/or recognition (paragraph 22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648